Citation Nr: 0800886	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1968.   The veteran served in Vietnam from August 1967 to 
July 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  

In November 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from a VA facility in Houston, Texas.  The veteran 
referenced, at the November 2007 Travel Board hearing, being 
in group therapy at the VA in Houston in 1969 or 1970.  (See 
Transcript "T." at 4-5.)  The claims folder does not 
contain the aforementioned treatment record(s) and the record 
does not indicate that the RO requested all of the veteran's 
VA treatment records since service.  The missing VA record(s) 
may be material to the appellant's claim since it may provide 
a better picture of the status of veteran's psychiatric 
disability shortly after discharge from service.  In this 
regard, it is noted that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, an effort should be made to 
locate this record or records and any other pertinent VA 
treatment records so they can be associated with the 
veteran's VA claims folder.

The Board finds that the veteran's statements and testimony 
of record raise a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The Board notes 
that the veteran testified at the November 2007 hearing that 
he was afraid for his life when he was in Vietnam on a barge 
with ammunition and he witnessed flares going off.  (T. at 
13-14.)  See also statement in support of his claim, received 
in February 2006 (describing the barge incident).  The 
veteran also testified that he heard an explosion from a hot 
water heater that injured a fellow soldier.  (Id. at 9-10.)  
The veteran further testified that a "good friend" of his 
was killed in Vietnam in 1968, while he was there.  (Id. at 
10-11.)  The Board notes that the issue of entitlement to 
service connection for PTSD has not been adjudicated by the 
RO.  The issue of entitlement to service connection for PTSD 
is "inextricably intertwined" with the current issue on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(prohibiting the adjudication of claims that are inextricably 
intertwined based upon the recognition that claims related to 
each other should not be subject to piecemeal decision-making 
or appellate adjudication).  Therefore, a decision on this 
issue is deferred pending the development requested below.      

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for a psychiatric 
disability, to include PTSD, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159 (2007), 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
Include an explanation of the 
information and evidence needed to 
establish a disability rating and 
effective date, per Dingess/Hartman.  
Request that the veteran submit any 
pertinent evidence in his possession to 
VA, to include any additional private 
medical evidence, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Also request 
that the veteran identify all providers 
of medical treatment for the disability 
at issue, VA and private, since 
service.  The veteran must be requested 
to provide the names and addresses of 
such medical treatment providers, as 
well as any authorization necessary for 
the release of such records.

2.  Obtain all of the veteran's 
treatment records and progress reports 
from service until present located at 
the VA medical center in Houston, Texas 
or any other VA facility where the 
veteran received treatment regarding 
his psychiatric disability, excluding 
those already associated with the 
claims folder, and any other identified 
provider.  Specifically, the veteran 
has referenced being treated at a VA 
facility in Houston in 1969 or 1970.  
If no records are available, the claims 
folder must indicate this fact and 
document the attempt(s) made to obtain 
the record(s).

3.  If additional evidence is received, 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disability, other than PTSD, 
to include generalized anxiety disorder 
and/or depression.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

4.  Regardless of whether additional 
evidence is received, adjudicate the 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought is not granted, notify the veteran 
and his representative that a timely 
appeal must be completed prior to 
appellate review by the Board of this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



